Citation Nr: 0728373	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wound of the 
back, right side, involving Muscle Group XX, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wound of the 
abdomen, right side, involving Muscle Group XIX, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  He was wounded in action in Korea in February 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In a December 1952 VA rating decision, service connection was 
granted for shell fragment wounds of the back and abdomen, 
and 20 and 10 percent disability ratings were assigned for 
the injuries of Muscle Groups XX and XIX, respectively.

In an October 2002 rating decision, the RO denied the 
veteran's claims of entitlement to increased ratings for the 
service-connected back and abdominal wound residuals.  The RO 
also denied the veteran's claims of entitlement to service 
connection for service connection for kidney, liver, and 
bladder conditions, all claimed as secondary to the service-
connected shell fragment wounds.  The veteran subsequently 
perfected an appeal as to all five issues.

At the veteran's request, a personal hearing before a 
Decision Review Officer was conducted at the RO on December 
17, 2003.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in June 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).

In June 2005, the Board remanded these five issues for 
further development.  In a May 2007 supplemental statement of 
the case (SSOC), the VA Appeals Management Center (AMC) 
continued the denials of ratings in excess of 20 and 
10 percent for injuries to Muscle Groups XX and XIX, 
respectively; and of service connection for a liver disorder, 
a bladder disorder, and a kidney disorder.  These issues are 
once again before the Board.

Remanded issue

The issue of entitlement to service connection for a kidney 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC.

Issues not currently on appeal

In its June 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for irritable 
bowel syndrome and his claims of entitlement to increased 
disability ratings for service-connected scars of the right 
lumbar region, the right lower quadrant, and the right 
rectus.  Those issues have therefore been resolved.  See 
38 C.F.R. § 20.1100 (2006).

During the course of his appeal, the veteran has also raised 
claims of entitlement to service connection for a hip 
disorder, post-traumatic stress disorder, anxiety, tinnitus, 
and hearing loss.  None of those issues has been developed 
for appellate purposes, and thus they are not within the 
jurisdiction of the Board and will be discussed no further 
herein.

FINDINGS OF FACT

1.  The medical evidence of record demonstrate that the 
veteran's service-connected residuals of shell fragment 
wounds of the right side of the back involving Muscle Group 
XX are manifested by no more than moderate injury to Muscle 
Group XX in the lumbar region.  

2.  The medical evidence of record demonstrate that the 
veteran's service-connected residuals of shell fragment 
wounds of the right side of the abdomen involving Muscle 
Group XIX are manifested by no more than moderate injury to 
Muscle Group XIX.

3.  The injury to Muscle Group XX is the more severely 
injured muscle group.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.

5.  The competent medical evidence of record does not support 
a finding that the veteran currently has a liver disorder.

6.  The competent medical evidence of record does not support 
a finding that the veteran currently has a bladder disorder.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for service-connected residuals of shell fragment wounds of 
the back, right side, involving Muscle Group XX, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (2006).

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for service-connected residuals of shell fragment wounds of 
the abdomen, right side, involving Muscle Group XIX, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2006).

3.  A combined disability rating of 40 percent is warranted 
for the veteran's affected muscle groups (Muscle Groups XX 
and XIX).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.55(e) (2006).

4.  The criteria for referral for the veteran's affected 
muscle groups (Muscle Groups XX and XIX) on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).

5.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

6.  A bladder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for injuries to 
Muscle Groups XX and XIX and service connection for liver and 
bladder disorders.  As explained below, the remaining issue 
on appeal, service connection for a kidney disorder, is being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In June 2005, the Board remanded these claims for further 
development.  
In essence, the Board remand called upon the agency of 
original jurisdiction (the AMC) to schedule the veteran for 
medical examinations in order to determine the severity of 
his service-connected shell fragment wound residuals, as well 
as to identify any current liver or bladder disorders.  The 
AMC was then to readjudicate the veteran's claims. 

Pursuant to the Board remand, the veteran underwent VA 
examinations in August 2005 and April 2007.  These 
examinations determined whether the veteran has current liver 
and bladder disorders and identified current residuals of the 
service-connected injuries to Muscle Groups XX and XIX.  The 
AOJ readjudicated the veteran's claims via the May 2007 SSOC.  

The Board finds that the AMC has complied with the directives 
of the June 2005 remand as too these four issues.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
As to the fifth issue on appeal, entitlement to service 
connection for a kidney disability, for reasons discussed 
below the Board has reached a different conclusion.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
January 2002, December 2003, and July 2005, which were 
specifically intended to address the requirements of the 
VCAA.  The January 2002 and July 2005 VCAA letters informed 
the veteran of the evidence necessary to establish direct 
service connection.  The December 2003 and July 2005 VCAA 
letters informed the veteran of the evidence necessary to 
establish an increased rating.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.

In the January 2002 VCAA letter, the veteran was informed 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims.  In the December 
2003 VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military and the VA.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get any records available from a private doctor 
or facility where you received treatment.  In the July 2005 
VCAA letter, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

Moreover, in the January 2002 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
decides it is necessary to make a decision on his claims.  
[VA examinations were conducted in July 2002, August 2005, 
and April 2007.]

As for the evidence to be provided by the veteran, in the 
January 2002 letter, VA asked the veteran to identify 
relevant medical evidence.  VA also provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

In the January 2002 VCAA letter, the RO informed the veteran 
that he could submit evidence relevant to his claims.  In the 
July 2005 VCAA letter, the VA AMC specifically told the 
veteran to send any evidence in his possession that pertains 
to his claims.  This request is open ended.  These VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in October 
2002, after the January 2002 VCAA letter.  Moreover, the 
claims were most recently adjudicated in the May 2007 SSOC, 
after the veteran had received a number of VCAA letters and 
had been given ample opportunity to submit evidence and 
argument in support of his claims.  Therefore, the timing of 
the VCAA notice with regard to four elements in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) is not at issue as to these 
claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claims of service connection for liver and bladder 
disorders were denied based on elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements.
Because the Board concludes below that the preponderance of 
the evidence is against the claims for service connection for 
liver and bladder disorders, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

As for the increased rating claims, elements (2) and (3) are 
not at issue as to those claims because service connection 
has already been granted for the service-connected 
disabilities on appeal.  As explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in the December 2003 and July 2005 VCAA letters. 
As for the timing of the VCAA notice as to the fourth 
element, the veteran was afforded an opportunity to respond.  
See SSOCs issued in February 2004 and April 2007.  

 The VA AMC addressed element (5), effective date, in the May 
2007 SSOC 
(page 13).  As is discussed below, the Board is granting an 
increased rating for the combined disability in this 
decision.  It is not within the Board's jurisdiction to 
assign an effective date for a higher disability rating.  The 
Board is confident that prior to doing so, the agency of 
original jurisdiction will provide the veteran with 
appropriate notice under Dingess/Hartman.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA and private treatment records, and reports of 
July 2002, August 2005, and April 2007 VA examinations, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

In the August 2007 informal hearing presentation, the 
veteran's representative argued that another VA examination 
is warranted because VA examiners failed to consider factors 
based on DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed in more detail below, the Board observes that the 
cardinal signs of disability that are considered in 
evaluating muscle injuries incorporate all of the functional 
limitations that may result.  Therefore, DeLuca 
considerations are not for application in this case and 
another VA examination for such considerations is not 
warranted.  
See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [the 
provisions of 38 C.F.R. § 4.40 need not be separately 
considered unless the rating criteria are predicated only on 
limitation of motion].  

In an April 2003 Notice of Disagreement (NOD) and a November 
2003 VA Form 9, the veteran's representative suggested that 
the veteran's service medical records are incomplete.  The 
representative stated that the service medical records of 
record are devoid of any entries prior to February 1952.  
However, the service medical records of record include the 
report of the September 1950 pre-induction physical 
examination.  Therefore, the service medical records of 
record appear to be a complete copy of the veteran's service 
medical records and there is no need for an additional search 
for service medical records.  Cf. Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  

In any event, as explained below, the outcome of this appeal 
as to the issues of service connection for liver and bladder 
disorders rest not on what occurred in service but rather the 
current existence, or more correctly lack thereof, of liver 
and bladder disorders.  With respect to the increased rating 
claims, the outcome hinges on the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, even if additional service medical records 
prior to the veteran's wounding in combat in 1952 did exist 
and could be located, these would not shed any light on the 
increased rating issues.

In the April 2003 NOD and the November 2003 VA Form 9, the 
veteran's representative requested that the veteran's service 
personnel records be obtained.  There is no indication that 
his service personnel records contain any information 
regarding whether the veteran's in-service liver and bladder 
injuries, especially since there appears to a complete copy 
of the veteran's service medical records.  
Moreover, there is no indication that his service personnel 
records are relevant to the increased-rating claims.  As the 
Court has stated, VA's "duty to assist is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 477 
(1992); see also Counts v. Brown, 6 Vet. App. 473, 478- 79 
(1994).

In an August 2007 informal hearing presentation, the 
veteran's accredited representative stated "If the Board is 
unable to render a favorable decision, we submit that another 
remand is necessary for a VA examination."  Such proposed 
action would be improper, as it would require assessing and 
weighing the information prior to rendering a decision on the 
claim.  See Locklear v. Nicholson, 20 Vet. App. 410, 416 
(2006).  The Board must initially determine whether the 
record is complete; if it is, then the Board moves on to a 
decision on the merits.  
In this case, there is no indication that there currently 
exists any evidence which has a bearing on these four issues 
which has not been obtained.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He testified at a hearing held at the RO in December 
2003 before a Decision Review Officer.  He has not requested 
a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to four of the issues on appeal.



1.  Entitlement to an increased disability rating for 
residuals of shell fragment wound of the back, right side, 
involving Muscle Group XX, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wound of the abdomen, right side, 
involving Muscle Group XIX, currently rated as 10 percent 
disabling.

For the sake of economy, the Board will address these two 
issues simultaneously.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  
[Specific schedular criteria will be set for below in 
connection with each issue on appeal.]

Rating muscle injuries

The disabilities resulting from the veteran's back and 
abdominal wounds are evaluated by the RO as muscle injuries 
under 38 C.F.R. § 4.73, Diagnostic Codes 5319 and 5320, 
respectively.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b) (2006).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2006).

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of facial defect, atrophy, or impaired 
tonus, no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (2006).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2006).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2006).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4) (2006).

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2006).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances 
test, and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Words such as "moderate", "moderately severe" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2006).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.  Although the 
word "severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.

Specific rating criteria

The muscles in Muscle Group XX control postural support of 
the body and extension and lateral movements of the spine; 
and involve the sacrospinalis muscles (erector spine and its 
prolongations in the thoracic and cervical regions).  

Under Diagnostic Code 5320, when evaluating the muscles of 
the lumbar region, a zero percent rating is assigned for 
slight disability, a 20 percent rating is assigned for 
moderate disability, a 40 percent rating is assigned for 
moderately severe disability, and a 40 percent rating is 
assigned for severe disability. 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (2006).

Diagnostic Code 5319 rates impairment of Muscle Group XIX, 
which includes the muscles of the abdominal wall (rectus 
abdominis; external oblique; internal oblique; transversalis; 
quadratus lumborum) whose functions include support and 
compression of abdominal wall and lower thorax; flexion and 
lateral motions of spine; and synergists in strong downward 
movements of arm.  

Under the provisions of Diagnostic Code 5319, a 
noncompensable rating is assigned for slight muscle injury, a 
10 percent rating is assigned for moderate muscle injury, a 
30 percent rating is warranted for moderately severe muscle 
injury, and a 50 percent evaluation is warranted for severe 
muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(2006).

Analysis

Mittleider concerns

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2006); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

As was noted in the Introduction above, in addition to the 
injuries to Muscle Groups XX and XIX which are currently 
under consideration, service connection is also in effect for 
tender scars of right lumbar area, the right lower quadrant, 
and the right rectus.  Those scars are residuals of the shell 
fragment wounds. Three separate 
10 percent disability ratings have been assigned for those 
scars under Diagnostic Code 7804 [scars, superficial, painful 
on examination].  

Reports of the August 2005 and April 2007 VA examinations 
show diagnoses of arthritis of the lumbar spine and lumbar 
degenerative disc disease.  In an October 2006 addendum to 
the August 2005 VA examination, the August 2005 VA examiner 
noted that it was not likely that the arthritis is related to 
the veteran's shell fragment wound.  The April 2007 VA 
examiner noted that it was less likely than not that the 
lumbar degenerative disc disease was related to in-service 
shell fragment wounds.  

In rating the veteran's Muscle Group XX and XIX injuries, it 
is incumbent upon the Board to identify, and disregard, any 
pathology which is manifested by the scars, arthritis of the 
lumbar spine, and lumbar degenerative disc disease.  However, 
the Board is precluded from differentiating between 
symptomatology attributed to Muscle Group XX and XIX and 
symptomatology associated with other disabilities injuries in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Schedular rating

As has been discussed above, the veteran's entire medical 
history must be considered in assessing his service-connected 
muscle injuries.  However, the Board again notes that 38 
C.F.R. § 4.56 is essentially a totally-of-circumstances test 
and that no single factor is per se controlling.  See Tropf, 
supra; see also Robertson, supra.  
 
The veteran's service medical records show that he was 
hospitalized for almost two months after sustaining shell 
fragment wounds in February 1952, and that his profile was 
changed to P3 for a further period of two months to give him 
plenty of time for a complete recovery.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina".]  

Turning to more recent medical evidence, there is no evidence 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side, in either relevant muscle group.  Specifically, 
at the July 2002 VA examination, the muscle strength was 5/5.  
At the August 2005 VA examination, no muscle hernia was 
found.  The August 2005 VA examiner noted that repetitive 
changes supposedly caused increased aches, pains, soreness, 
tenderness, and fatigability, but that no changes were noted 
during the examination.  The August 2005 VA examiner added 
that it would be speculative to determine any range-of-motion 
change due to repetitive use.  

The report of the April 2007 VA examination shows that there 
was no tissue loss other than a minimal depression (less than 
one centimeter) at the site of a scar and that there were no 
adhesions or tendon damage.  The April 2007 VA examiner noted 
that while loss of fascia cannot be determined by external 
examination, it is not likely that any loss of fascia would 
be structurally significant given the radius of the wound.  
There was insufficient evidence of joint or bone damage 
resulting from the shrapnel injuries.  The veteran had 5/5 
strength in his abdomen and trunk.  There was no muscle 
herniation or need for support of a truss or belt.  There was 
no loss of muscle function.  The April 2007 examiner 
attributed the veteran's lumbar pain to degenerative disc 
disease.  The relevant muscle groups could move joints 
without assistance or the elimination of gravity.  No muscle 
contraction was felt, and the joint function was not affected 
in that motion or function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  

Based on the medical evidence of record, the veteran does not 
have a moderately severe or severe muscle disability in 
Muscle Group XX or in Muscle Group XIX.
It appears from the medical evidence that the experiences 
little loss of function due to the service-connected 
disabilities.  As has been discussed above, the veteran's 
reported pain has been attributed to his non service-
connected lumbar spine disability.  Thus, increased ratings 
are not warranted for the two disabilities, separately.  

This does not end the Board's inquiry, however.  Because the 
veteran's two muscle group injuries occurred in the same 
anatomical region, the remaining question is whether the 
special provisions of 38 C.F.R. § 4.55, which would warrant a 
higher evaluation for the veteran's service-connected gunshot 
wound residuals, may apply.  

Specifically, 38 C.F.R. § 4.55(e) provides that for 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. 
§ 4.55(b) defines Muscle Groups XX and XIX as part of the 
same anatomical region.  Muscle Group XX and XIX do not act 
solely on the same joint because although Muscle Group XX 
acts on the lumbar spine Muscle Group XIX also acts on the 
upper extremities.  Therefore, the Board finds that the 
provisions of § 4.55 do apply in this case. 

The Board concludes that the veteran's injury to Muscle Group 
XX is the more severe injury due to the fact that shell 
fragment entered that muscle group.  Therefore, the 
disability rating for the injury to Muscle Group XX should be 
increased to the next highest evaluation, which is a 40 
percent disability rating under Diagnostic Code 5320.  Under 
38 C.F.R. § 4.55, this encompasses both service-connected 
muscle disabilities.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that the cardinal signs of disability that 
are considered in evaluating muscle injuries incorporate all 
of the functional limitations that may result.  Therefore, 
DeLuca considerations are not for application in this case.  
See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [the 
provisions of 38 C.F.R. § 4.40 need not be separately 
considered unless the rating criteria are predicated only on 
limitation of motion].

Extraschedular consideration

The RO included 38 C.F.R. § 3.321(b)(1) in the August 2003 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case with regard to increased 
ratings for his muscle-injury disabilities.  The Board will 
therefore address the matter of extraschedular consideration.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for either 
service-connected disability on appeal. 
 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the veteran's service-
connected muscle injury disabilities such as to trigger 
consideration of the extraschedular provisions.  There is no 
indication that any of his service-connected disabilities on 
appeal individually markedly interfere with employment, 
beyond that contemplated in the now assigned 
40 percent disability rating.  The veteran is currently 
retired.  There is nothing in the record to indicate that any 
of the service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the now assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.
 
Conclusion

In summary, the Board concludes that the preponderance of the 
evidence is against increased individual evaluations for the 
veteran's service-connected gunshot wound residuals to Muscle 
Groups XX and XIX under the criteria of 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Codes 5319 and 5320.  The Board also 
concludes, however, that a combined evaluation of 40 percent 
is warranted for the veteran's gunshot wound residuals to 
Muscle Groups XX and XIX pursuant to 38 C.F.R. § 4.55(e).  To 
that extent, the appeal is allowed. 

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for a bladder disorder.

For the sake of economy, the Board will address these two 
issues simultaneously.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

Liver disorder

Turning first to element (2), in-service disease or injury, 
the veteran's service medical records show that the veteran's 
liver was lacerated by a shell fragment.  Therefore, Hickson 
element (2) is satisfied.  

However, the critical question with respect to this claim is 
whether the veteran currently has a liver disorder.  This is 
a medical question which the Board cannot answer itself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  

Evidence arguably in favor of the veteran's claim is a report 
of an October 2003 computed tomography (CT) scan of the 
abdomen in which it is noted that the veteran had a 
"probable" small hepatic cyst, with the liver otherwise 
being shown as unremarkable.  

The evidence against the veteran's claim includes the 
remainder of the medical evidence, to include VA 
hospitalization records from August to September 1958, 
private treatment records from 2000 to 2003 reflecting 
results of liver function tests, and the reports of the July 
2002 and August 2005 VA examinations.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The only medical evidence which is arguably in favor of the 
veteran's claim, the October 2003 CT report, lacks 
significant probative value because it is couched in less 
than conclusive terms.  The Court has held that medical 
opinions which are speculative or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).
The Board additionally observes that there is no medical 
follow-up associated with this finding, thus at least 
suggesting that no significance was attached to it at the 
time.

Moreover, and crucially, the overwhelming weight of the 
medical evidence clearly indicates that no liver disability 
exists.  
 
The discharge summary from the August to September 1958 VA 
hospitalization notes that there did not appear to be any 
residuals from the in-service traumatic injury to the liver 
because no residuals could be detected by examination.  The 
overwhelming majority of private treatment records dated from 
1999 to 2003, including records showing normal liver function 
tests, show no diagnosis of a liver disorder.  The Board 
places great weight on the VA and private treatment records 
showing no residuals from the in-service liver injury and 
normal liver function tests.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  

The Board also places great weight on the reports of the July 
2002 and August 2005 VA examinations because these examiners 
unequivocally made diagnoses reflecting no current diagnosis 
of a liver disorder and because the examiners reviewed the 
veteran's claims file.

To the extent that the veteran is asserting that he in fact 
does have a current liver disorder, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, there is much medical evidence, stretching back 
over a number of years, showing no diagnosis of or treatment 
for a liver disorder.  A preponderance of the evidence of 
record is therefore against the claim as to this element.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability].  In the absence of competent medical 
diagnosis of a current liver disorder, service connection may 
not be granted.  

The veteran has had ample opportunity to submit competent 
medical evidence of a current liver disorder, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
liver disorder fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

As for element (3), no competent medical nexus opinion 
exists.  It is clear that in the absence of a current 
diagnosis of a liver disorder, a medical nexus opinion would 
be an impossibility.  

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
liver disorder.  The benefit sought on appeal is accordingly 
denied.

Bladder disorder

Turning first to element (2), in-service disease or injury, 
the veteran's service medical records show that there were 
some clots in the bladder during the in-service 
hospitalization for shell fragment wounds.  On February 16, 
1952, the clots were evacuated.  The bladder was then 
examined and found to be essentially normal.  
A bladder disorder was not later diagnosed.  In any event, 
Hickson element (2) is arguably satisfied.  

With respect to Hickson element (1), current disability, the 
competent medical evidence does not demonstrate that the 
veteran currently has a bladder disorder.  Private treatment 
records and reports of VA examinations do not reflect a 
diagnosis of a bladder disorder.  The report of the October 
2003 private abdominal CT scan shows that the bladder 
appeared unremarkable and that a bladder disorder was not 
diagnosed.  

The veteran has had ample opportunity to submit competent 
medical evidence of a current bladder disorder, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
bladder disorder fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen, 
supra.  

As for Hickson element (3), it is clear that in the absence 
of a current diagnosis of a bladder disorder, a medical nexus 
opinion would be an impossibility.  Indeed, no such competent 
medical nexus opinion appears in the record.  Indeed, the 
August 2005 VA examiner noted that the veteran's current 
complaints of urinary frequency and urgency are not felt to 
be the result of an in-service shell fragment wounds and 
cannot be explained because the operative reports from 1952 
do not show that the veteran's bladder was at all involved 
with any trauma.  Hickson element (3) is not met, and the 
veteran's claim fails on that basis also.

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
bladder disorder.  The benefit sought on appeal is 
accordingly denied.


ORDER

A combined disability rating of 40 percent is granted for 
service-connected residuals of shell fragment wounds of the 
back, right side, involving Muscle Group XX, and of the 
abdomen, right side, involving Muscle Group XIX, subject to 
governing regulations concerning the payment of monetary 
benefits.

Service connection for a liver disorder is denied.

Service connection for a bladder disorder is denied.



REMAND

5.  Entitlement to service connection for a kidney disorder.

For reasons expressed immediately below, the Board believes 
that this issue must be remanded for further evidentiary 
development.  Specifically, there is an unanswered medical 
question which needs to be addressed.  

The veteran's service medical records reflect that the 
veteran suffered a laceration of the right kidney from a 
shell fragment.  He now seeks service connection for a 
claimed kidney disability.  In its June 2005 Board remand, 
citing Charles v. Principi, 16 Vet. App. 370 (2002), the 
Board directed the RO to obtain a medical opinion as to 
whether any kidney disorder found was related to the in-
service shell fragment wound.  

An October 2003 CT scan of the abdomen revealed bilateral 
renal cysts and a "nonobstructive right renal process".  
The August 2005 VA examiner did not indicate whether the 
veteran has a current kidney disorder, much less whether such 
disorder is related to active service.  Therefore, the RO did 
not comply with the directives of the June 2005 remand.  See 
Stegall, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a review of 
the veteran's file by a physician in 
order to determine the nature and 
etiology of any current kidney 
disability.  After review of all 
pertinent medical records, the physician 
should indicate whether the veteran has a 
current kidney disability [that is, 
whether a disease process or injury 
residuals.  The reviewer should 
specifically indicate whether any medical 
findings pertaining to the kidney are 
artifactual and/or inconsequential.  If a 
kidney disability is identified, the 
reviewer should provide an opinion as to 
whether it is as least as likely as not 
that such is related to his military 
service, in particular, the shell 
fragment injury in February 1952.  If 
physical examination and/or diagnostic 
testing of the veteran is indicated, such 
should be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


